Name: Commission Regulation (EEC) No 3457/84 of 7 December 1984 amending Regulations (EEC) No 2268/84, (EEC) No 2956/84 and (EEC) No 1687/76 as regards sales of intervention butter
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  marketing;  trade policy;  food technology
 Date Published: nan

 8 . 12. 84 Official Journal of the European Communities No L 319/9 COMMISSION REGULATION (EEC) No 3457/84 of 7 December 1984 amending Regulations (EEC) No 2268/84, (EEC) No 2956/84 and (EEC) No 1687/76 as regards sales of intervention butter butter, from either the date of removal or the date of receipt of the application for removal from store ; whereas Member States should be given the possibility of extending this period, without altering thereby the final date by which the butter must be put up for direct consumption ; Whereas the purpose of Title II of Regulation (EEC) No 2956/84 is to facilitate the disposal on special conditions of butter from public stocks bought in during the 1982/83 milk year ; whereas purchase applications for this butter have been such as to indi ­ cate that this aim has virtually been achieved ; whereas therefore Title II may be repealed ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1557/84 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 2268/84 of 31 July 1984 on special sales of intervention butter for export to various destinations and amending Regulation (EEC) No l687/76 (3), as last amended by Regulation (EEC) No 2955/84 (4), and Commission Regulation (EEC) No 2956/84 of 18 October 1984 on the disposal of butter at a reduced price and amending Regulation (EEC) No 1 687/76 (^, as amended by Regulation (EEC) No 3073/84 (6), allow the butter in question to be processed into anhydrous milk fat before export to take advantage of outlets on the inter ­ national market for butter in this form ; Whereas Regulation (EEC) No 2268/84 limits exports of the said butter to certain destinations ; whereas it has become apparent that other third countries are interested in buying such butter on the terms set out in the said Regulation ; whereas therefore the Annex thereto should be deleted ; Whereas the term 'anhydrous milk fat' is used in inter ­ national trade to describe a product of which the composition is not precisely the same as that of the butter in question ; whereas in this case the term 'butteroil' should be used instead ; whereas it is there ­ fore necessary to correct in this regard Regulations (EEC) No 2268/84 and (EEC) No 2956/84 and Regula ­ tion (EEC) No 1 687/76 f), as last amended by Regula ­ tion (EEC) No 2956/84 ; Whereas Article 5 (3) of Regulation (EEC) No 2956/84 sets a period of 45 days for the packaging of normal Article 1 Regulation (EEC) No 2268/84 is hereby amended as follows : 1 . Article 1 (2) is deleted. 2. Article 6a is replaced by the following : 'Article 6a 1 . Butter sold under this Regulation may be exported, in full or in part, in the form of butteroil . 2. Articles 1 to 3 , 4 ( 1 ) and (2) and 6 shall apply in the case referred to in paragraph 1 . Moreover, the purchase application must :  specify the quantities of butter to be processed into butteroil and the Member State in whose territory the processing will take place,  specify the processing undertaking or the processing undertakings which are rgistered for that purpose by the Member State in whose territory the processing is to take place,  be accompanied by a written statement by the said undertakings that they will comply with the conditions laid down in this Regulation . (') OJ No L 148, 28 . 6. 1968 , p. 13 . 0 OJ No L 150, 6 . 6 . 1984, p. 6 . 0 OJ No L 208 , 3 . 8 . 1984, p. 35 . (&lt;) OJ No L 279, 23 . 10 . 1984, p. 1 . (*) OJ No L 279, 23 . 10 . 1984, p. 4. (6) OJ No L 288 , 1 . 11 . 1984, p. 83 . 0 OJ No L 190, 14. 7. 1976, p. 1 . No L 319/ 10 Official Journal of the European Communities 8 . 12. 84 3 . The butter shall be supplied in packs bearing one or more of the following forms of words, in letters at least 1 cm high :  SmÃ ¸r til fremstilling af butteroil (forordning (EÃF) nr. 2268/84)",  Zur Verarbeitung in Butteroil bestimmte Butter (Verordnung (EWG) Nr. 2268/84)",  "Ã Ã ¿Ã Ã Ã Ã Ã ¿ ÃÃ Ã ¿Ã  Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã Ã µ Ã ²Ã ¿Ã Ã Ã Ã Ã ­Ã »Ã ±Ã ¹Ã ¿ (Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 2268/84)", 2 . Articles 1 3 to 16 and 1 8 (2) and (3) shall apply in the cases referred to in paragraph 1 . Moreover, each application for purchase must :  state the quantities of butter which will be processed into butteroil in the Member State on whose territory the processing will take place,  specify the processing undertaking or under ­ takings registered for that purpose by the Member State on whose territory the processing is to take place ,  be accompanied by a written statement by the undertakings in question that they will comply with the provisions laid down in Title II of this Regulation . 3 . The butter shall be delivered in packaging bearing one of the following indications in letters at least 1 cm high :  "Butter for processing into butteroil (Regulation (EEC) No 2268/84)",  "Beurre destine a la transformation en butter oil (rÃ ¨glement (CEE) n ° 2268/84)",  "Burro destinato alla trasformazione in butteroil (regolamento (CEE) n . 2268/84)",  "Boter voor verwerking tot butteroil (Verorde ­ ning (EEG) nr. 2268/84)".  SmÃ ¸r til fremstilling af butteroil (forordning (EÃF) nr. 2956/84)",  Zur Verarbeitung in Butteroil bestimmte Butter (Verordnung (EWG) Nr. 2956/84)",  "Ã Ã ¿Ã Ã Ã Ã Ã ¿ ÃÃ Ã ¿Ã  Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã Ã µ Ã ²Ã ¿Ã Ã Ã Ã Ã ­Ã »Ã ±Ã ¹Ã ¿ (Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã ¶ (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2956/84)",  Butter for processing into butteroil (Regulation (EEC) No 2956/84)", 4. The butter shall be processed, in the under ­ taking referred to in paragraph 2, into butteroil containing not less than 99,8 % milk fat. 5. The finished product shall be packed in hermetically sealed metal containers of a net content of not more than 20 kilograms and bearing, in clearly legible printed characters the words "butteroil  Regulation (EEC) No 2268/84". 6 . The customs export formalities must be completed in the Member State where processing takes place within four months of the expiry of the time limit specified in the first subparagraph of Article 4 (2) for removal of the butter.' 3 . The Annex is deleted.  Beurre destine a la transformation en butter oil (rÃ ¨glement (CEE) n0 2956/84)",  Burro destinato alla trasformazione in butteroil (regolamento (CEE) n . 2956/84)",  Boter voor verwerking tot butteroil (Verorde ­ ning (EEG) nr. 2956/84)". 4 . The butter shall be processed, by the proces ­ sors specified in paragraph 2, into butteroil con ­ taining at least 99,8 % milk fat. 5 . The finished product shall be packed in hermetically sealed metal containers with a net content of not more than 20 kilograms on which the words "butteroil  Regulation (EEC) No 2956/84" are printed in clearly legible characters. 6 . Customs export formalities shall be completed in the Member State where processing takes place within four months following the time limit for removal laid down in Article 16 ( 1 ).' Article 2 Regulation (EEC) No 2956/84 is hereby amended as follows : 1 . The following is added to the first subparagraph of Article 5 (3) : The Member States concerned may extend this maximum period to 75 days if the sales contract referred to in Article 2 (2) has been concluded before 1 January 1985, or the application for removal from storage referred to in Article 3 (2) has been submitted to the relevant intervention agency before that date.' 2 . Article 1 9 is hereby replaced by the following : 'Article 19 1 . Butter sold in accordance with this Title may, in whole or in part, be exported in the form of butteroil . Article 3 Articles 1 3 to 23 of Regulation (EEC) No 2956/84 and Annex II thereto are hereby repealed with effect from 8 December 1984. However, they shall remain applicable to purchase applications submitted before the said date . 8 . 12. 84 Official Journal of the European Communities No L 319/ 11 The amendments referred to in Articles 2 (2) and 4 (2) shall apply with effect from 16 November 1984. However, in respect of sales contracts concluded before 8 December 1984, the term 'anhydrous milk fat' may be used at the request of the parties concerned. 2. Article 2 ( 1 ) shall apply with effect from 16 November 1984. Article 4 hi Part II of the Annex to Regulation (EEC) No 1687/76, 'Products subject to a use and/or destination other than that mentioned under I' : 1 . the term 'anhydrous milk fat' in point 25 (b) is hereby replaced by 'butteroil' and the following is added to footnote (25) : 'and OJ No L 319, 8 . 12. 1984, p. 9'; 2. the term 'anhydrous milk fat' in point 26 (b) is hereby replaced by 'butteroil' and the following is added to footnote (26) : 'and OJ No L 319, 8 . 12. 1984, p. '9\ Article 5 1 . The amendments referred to in Articles 1 (2) and 4 ( 1 ) shall apply with effect from 5 November 1984. Article 6 This Regulation shall enter into force on 8 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1984. For the Commission Poul DALSAGER Member of the Commission